               Case 6:21-cv-01439 Document 1-1 Filed 08/31/21 Page 1 of 6 PageID 9
Filing # 125592268 E-Filed 04/26/2021 01:35:03 PM

                                    IN THE CIRCUIT COURT OF THE NINTH JUDICIAL
                                          CIRCUIT IN AND FOR ORANGE COUNTY,
                                                       FLORIDA

                                                            CASE NO:

         RHONDA BLANTON,

                              Plaintiff,

         vs.


         RACETRAC PETROLEUM INC.,

                              Defendant.


                                                           COMPLAINT

                    Plaintiff, RHONDA BLANTON, by and through the undersigned counsel, hereby                         sues



         Defendant, RACETRAC PETROLEUM                      INC, and alleges   as   follows:

                     1.       This is    an   action for damages that exceeds the       sum    of THIRTY THOUSAND

         DOLLARS ($30,000.00), exclusive of costs, interest and attorneysfees. The actual value of

         Plaintiff    s   claim will be determined by a fair and just jury in accordance with Article    1,   Section 21,

         Fla. Const.

                    2.        Plaintiff, RHONDA BLANTON, is            a   natural person residing in Sumter County,

         Florida.

                    3.        At all times material to this action, Defendant, RACETRAC PETROLEUM                     INC,

         is a Foreign Profit Corporation licensed to do business in the State of Florida.

                    4.        At all times material hereto, Defendant, RACETRAC PETROLEUM                      INC,   was


         the owner and in possession of that certain business located at 4751 West Sand Lake Road, Orlando,

         Florida 32819, open to the general public, including the Plaintiff herein.

                    5.        On    or   about January     8,   2021, Plaintiff,      RHONDA      BLANTON, visited

         Defendant's premises located at the above address           as a   business invitee and/or guest.
      Case 6:21-cv-01439 Document 1-1 Filed 08/31/21 Page 2 of 6 PageID 10

        6.        At said time and place, Plaintiff, RHONDA BLANTON,                      was   a   lawful guest upon

the premises of the Defendant, RACETRAC PETROLEUM                                     INC, who owed Plaintiff       a



nondelegable duty to exercise reasonable            care   for her safety.

       COUNT I         —
                           CLAIM FOR PREMISES LIABILITY                      AGAINST DEFENDANT,
                                  RACETRAC PETROLEUM                         INC

        7.        Plaintiff realleges and reasserts the allegations contained within paragraphs               one (1)


through six (6)   as   if fully set forth herein.

        8.        At said time and place, Defendant owed Plaintiff duties to maintain the premises in               a


reasonably safe condition, and to warn Plaintiff of dangerous condition on their premises.

        9.        At said time and place, Defendant breached these duties to Plaintiff                            by

committing   one or more       of the following omissions        or    commissions:

                  a)        Negligently failing to maintain   or adequately maintain the floor, thus
                            creating    hazard
                                         a     to   members   of the public utilizing said premises,
                            including the Plaintiff herein, thus creating an unreasonably dangerous
                            condition for Plaintiff

                  b)        Negligently creating a slip hazard to members of the public utilizing said
                            premises, including the Plaintiff herein, thus creating an unreasonably
                            dangerous condition for Plaintiff;

                  c)        Negligently failing to inspect     adequately inspect the floor, as specified
                                                                  or

                            above, to ascertain whether the floor, which was poorly maintained,
                            constituted a hazard to patrons utilizing said floor area, including the
                            Plaintiff herein, thus creating an unreasonably dangerous condition to the
                            Plaintiff;

                  d)        Negligently failing to inspect or adequately warn the Plaintiff of the
                            danger of the floor, when Defendant knew or through the exercise of
                            reasonable care should have known that said premisesfloor was
                            unreasonably dangerous and that Plaintiff was unaware of same;

                  e)        Negligently failing to correct and/or inspect and/or maintain and/ repair
                            and/or adequately correct and/or replace the unreasonably dangerous
                            condition of the floor, when said condition was either known to Defendant
                            or had existed for a sufficient length of time such that Defendant should

                            have known of same had Defendant exercised reasonable care;

                  f)        Negligently failing to have adequate staff on duty and/or assigned to the task
                            of inspecting and/or maintaining the floor for dangerous conditions;
        Case 6:21-cv-01439 Document 1-1 Filed 08/31/21 Page 3 of 6 PageID 11

                  g)      Negligently failing to train and/or inadequately training its employees to
                          inspect, maintain, and/or repair the floor for dangerous conditions;

                  h)      Negligently failing to follow its    own   corporate policy(ies) regarding the
                          dangerous condition;

                  i)      Negligently failing to have adequate policies in place to identify dangerous
                          conditions that may have accumulated on the floor despite knowledge of
                          prior slip and falls at the subject location caused by dangerous conditions
                          that were     not timely identified by Defendant's employees and
                          corrected/remedied or for which notice was given to guests at the premises;

                  .i)     Negligently failing to enforce its stated policy that all associates are
                          responsible for inspecting floor surfaces for dangerous conditions and
                          correcting/remedying said conditions and/or warning guests of said
                          conditions;

                  k)      Negligently failing to assign specific associates/employees to the task of
                          solely monitoring the floor in the subject premises for dangerous conditions
                          and correcting/remedying said conditions and/or warning guests of said
                          conditions similar to the way in which specific associates/employees were
                          assigned to the task of solely cleaning/sanitizing areas or counting the
                          number of guests entering/exiting the premises during the COVID-19
                          pandemic as safety precautions;

                  1)      Negligently failing to act reasonably under the circumstances;

                  m)      Negligently engaging in a mode of operations when Defendant knew, or
                          should have known, that said mode of operations would result in dangerous
                          conditions to the general public, including the Plaintiff herein;

                  n)      Negligently engaging in routine or regular practice of business that    was   not
                          the reasonable custom of the community

                  o)      Negligently failing to install, maintain and provide   a safe   floor within the
                          subject premises;


          10.     As a result, while Plaintiff was visiting Defendant's business, she slipped and fell on

a   drain cover in the restroom, sustaining significant personal injuries.

          11.     As a direct and proximate result of the negligence of Defendant, Plaintiff suffered

bodily injury resulting in pain and suffering, disability, disfigurement, permanent and significant

scarring, mental anguish, loss of the capacity for the enjoyment of life, expense of hospitalization,

medical and nursing care and treatment, loss of earning, loss of the ability to earn money, and
      Case 6:21-cv-01439 Document 1-1 Filed 08/31/21 Page 4 of 6 PageID 12

aggravation of previously existing condition.            The losses   are   either permanent or continuing and

Plaintiff will suffer the losses in the future.

        WHEREFORE, the Plaintiff, RHONDA BLANTON,                           sues   the Defendant, RACETRAC

PETROLEUM             INC, for damages and demands judgment in excess               of Thirty Thousand Dollars

($30,000.00), plus interest and costs, and demands trial by jury of all issues           so   triable.

    COUNT II CLAIM OF NEGLIGENCE UNDER THE NON-DELEGABLE DUTY
                  —




       DOCTRINE AGAINST DEFENDANT, RACETRAC PETROLEUM INC

        12.      Plaintiff reasserts and realleges the allegations contained within paragraphs            one


(1) through six (6)    as   if fully set forth herein.

        13.      At said time and place, Defendant owned, controlled, and/or possessed the business

premlses.

        14.      At said time and place, and by virtue of their ownership, control, and/or possession

of the premises, Defendant owed Plaintiff             a common      law non-delegable duty to maintain the

premises in a reasonably safe condition.

        15.      At said time and place, Defendant breached these duties to Plaintiff                       by

committing    one or more      of the following omissions     or   commissions:

                 a)         Negligently failing to maintain   or adequately maintain the floor, thus
                            creating    hazard
                                         a     to   members   of the public utilizing said premises,
                            including the Plaintiff herein, thus creating an unreasonably dangerous
                            condition for Plaintiff

                 b)         Negligently creating a slip hazard to members of the public utilizing said
                            premises, including the Plaintiff herein, thus creating an unreasonably
                            dangerous condition for Plaintiff;

                 c)         Negligently failing to inspect  or adequately inspect the floor, as specified

                            above,   to ascertain  whether   the floor, which was poorly maintained,
                            constituted a hazard to patrons utilizing said floor area, including the
                            Plaintiff herein, thus creating an unreasonably dangerous condition to the
                            Plaintiff;

                 d)         Negligently failing to inspect or adequately warn the Plaintiff of the
                            danger of the floor, when Defendant knew or through the exercise of
                            reasonable care should have known that said premisesfloor was
                            unreasonably dangerous and that Plaintiff was unaware of same;
        Case 6:21-cv-01439 Document 1-1 Filed 08/31/21 Page 5 of 6 PageID 13


                  e)      Negligently failing to correct and/or inspect and/or maintain and/ repair
                          and/or adequately correct and/or replace the unreasonably dangerous
                          condition of the floor, when said condition was either known to Defendant
                          or had existed for a sufficient length of time such that Defendant should
                          have known of same had Defendant exercised reasonable care;

                  0       Negligently failing to have adequate staff on duty and/or assigned to the
                          task of inspecting and/or maintaining the floor for dangerous conditions;

                  g)      Negligently failing to train and/or inadequately training its employees to
                          inspect, maintain, and/or repair the floor for dangerous conditions;

                  h)      Negligently failing to follow its    own   corporate policy(ies) regarding the
                          dangerous condition;

                  i)      Negligently failing to have adequate policies in place to identify
                          dangerous conditions that may have accumulated on the floor despite
                          knowledge of prior slip and falls at the subject location caused by
                          dangerous conditions that were not timely identified by Defendant's
                          employees and corrected/remedied or for which notice was given to guests
                          at the premises;


                  .i)     Negligently failing to enforce its stated policy that all associates are
                          responsible for inspecting floor surfaces for dangerous conditions and
                          correcting/remedying said conditions and/or warning guests of said
                          conditions;

                  k)      Negligently failing to assign specific associates/employees to the task of
                          solely monitoring the floor in the subject premises for dangerous
                          conditions and correcting/remedying said conditions and/or warning
                          guests of said conditions similar to the way in which specific
                          associates/employees      were   assigned    to   the    task   of solely
                          cleaning/sanitizing areas or counting the number  of guests entering/exiting
                          the premises during the COVID-19 pandemic as safety precautions;

                  1)      Negligently failing to act reasonably under the circumstances;
                  m)      Negligently engaging in a mode of operations when Defendant knew, or
                          should have known, that said mode of operations would result in
                          dangerous conditions to the general public, including the Plaintiff herein;

                  n)      Negligently engaging in routine or regular practice of business that        was
                          not the reasonable custom of the community


                  o)      Negligently failing to install, maintain and provide   a   safe floor within the
                          subject premises;

          16.     As a result, while Plaintiff was visiting Defendant's business, she slipped and fell on

a   drain cover in the restroom, sustaining significant personal injuries.
      Case 6:21-cv-01439 Document 1-1 Filed 08/31/21 Page 6 of 6 PageID 14

        17.      As   a   direct and proximate result of the negligence of Defendant, Plaintiff suffered

bodily injury resulting in pain and suffering, disability, disfigurement, permanent and significant

scarring, mental anguish, loss of the capacity for the enjoyment of life, expense of hospitalization,

medical and nursing        care   and treatment, loss of earning, loss of the ability to         earn     money, and

aggravation of previously existing condition.            The losses   are   either permanent    or   continuing and

Plaintiff will suffer the losses in the future.

        WHEREFORE, the Plaintiff, RHONDA BLANTON,                           sues   the Defendant, RACETRAC

PETROLEUM          INC, for damages and demands judgment in excess                  of Thirty Thousand Dollars

($30,000.00), plus interest and costs, and demands trial by jury of all issues           so    triable.




                                                    s/Ty Hinnant
                                                    Ty Hinnant,
                                                    FBN 86772
                                                    Morgan & Morgan, P.A.
                                                    20 N. Orange Avenue
                                                    Suite 1600
                                                    Orlando, FL 32801
                                                    Telephone:     (689) 219-2060
                                                    Facsimile:     (689) 219-2160
                                                    Primary Email: thinnant@forthepeople.com
                                                    Secondary email: lfleming@forthepeople.com
                                                    Attorneys for Plaintiff
